Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is written as a claim and “Figure 1” at the end of the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the extendable top frame" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
Claim(s) 1, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,287,647 to Longo.
Referring to claim 1, Longo discloses a pot for catching aquatic animals, the pot comprising, a frame structure comprising a main frame structure – at 14,16,18,30,36, and an extendable frame structure – at 22,24,26, wherein the extendable frame structure comprising a number of floating elements – at least one floating element inherently connected at the top of 30, extending the extendable frame structure from the main frame structure when the pot is immersed in water – see figures 1-2. The claim limitations of a number of floating elements is interpreted as any quantity of floating elements including the number zero and any number greater than zero in that these numerical values can be considered the claimed “number”. 
Referring to claim 4, Longo further discloses a number of mesh panels – at 22-28, attached to the frame structure – see figures 1-2.
Referring to claim 5, Longo further discloses the mesh panels for the main frame structure comprising at least one entrance for fish to enter the pot – see between panels 24,26 and panel – at 28 in figure 1.
Referring to claim 6, Longo further discloses 6. The pot according to claim 4, wherein the mesh panels for the extendable frame structure comprising at least one entrance for fish to enter the pot – see at 22 having openings sized to allow some fish to pass therethrough in figures 1-2.
Referring to claim 8, Longo further discloses a rope – at 30, for hauling the pot from the sea, whereby hauling the pot by the rope causes retraction of the extendable top frame into the main frame – see at 28-32 in figures 1-2.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as applied to claim 1 above, and further in view of U.S. Patent No. 4,156,984 to Kinser.
Referring to claim 2, Longo discloses the extendable frame structure is connected to the main frame structure by structures adjustable in length – see at 32 and 14,34 with item 32 being adjustable length as seen in figures 1-2. Longo does disclose a pipe – at 14,34, but doesn’t disclose multiple pipes adjustable in length. Kinser does disclose multiple pipes – at 142,142’,144 with the pipes – at 142,142’ being adjustable in length as seen in figures 8-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo and add the adjustable pipe structure of Kinser, so as to yield the predictable result of making the device more durable for repeated use. 
Referring to claim 3, Longo as modified by Kinser further discloses the pipes of the extendable frame structure – at 142,142’, are received by corresponding hollow tubes – at 144m .
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as applied to claim 1 above.
	Referring to claim 7, Longo further discloses the frame structure is a bar structure – see at 14-20 in figures 1-2. Longo does not disclose the frame is made of steel. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo and add the frame made of steel as claimed, so as to yield the predictable result of making the device more durable for repeated use.
	Referring to claim 10, Longo does not disclose the pot is a cod pot. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo and use the device for catching any suitable aquatic animal including cod, so as to yield the predictable result of allowing for the user to catch any desired aquatic animal.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as applied to claim 1 above, and further in view of U.S. Patent No. 3,638,346 to Stein.
Referring to claim 9, Longo does not disclose the floating elements comprising at least one of a rubber, a foam, a cork, air/gas filled or foam filled floating devices. Stein does disclose the floating elements comprising at least one of a rubber, a foam, a cork, air/gas filled or foam filled floating devices – see foam floats detailed in column 5 lines 70-75. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo and add the .

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to aquatic animal traps in general:
	U.S. Pat. No. 3,508,358 to Lee – shows aquatic animal trap
	U.S. Pat. No. 3,638,346 to Stein – shows aquatic animal trap
	U.S. Pat. No. 4,134,226 to Petrella – shows aquatic animal trap
	U.S. Pat. No. 4,141,172 to Prosol – shows aquatic animal trap
	U.S. Pat. No. 4,237,645 to Kinser – shows aquatic animal trap
	U.S. Pat. No. 4,530,182 to Ponzo – shows aquatic animal trap
	U.S. Pat. No. 7,533,486 to Ribeiro De Matos – shows aquatic animal trap

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643